Citation Nr: 0408291	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
any disability resulting from exposure to herbicides.  In the 
veteran's notice of disagreement, he clarified that he was 
seeking service connection for peripheral neuropathy as a 
result of exposure to herbicides, and the RO issued a rating 
decision and statement of the case in October 2002, 
addressing this particular issue.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of peripheral neuropathy and service is not of 
record.

2.  Chronic peripheral neuropathy is not a presumptive 
disease related to Agent Orange exposure.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection by means of the March 2001 and 
August 2002 letters and by means of the discussions in the 
October 2002 statement of the case and the July 2003 
supplemental statement of the case.  In the March 2001 
letter, the RO informed the veteran that the evidence 
necessary to substantiate his claim for service connection 
would be evidence of a disease or injury that began or was 
aggravated during service, a current physical or mental 
disability, and evidence of a relationship between the 
current disability and the disease or injury in service.  The 
RO provided the veteran with the list of diseases associated 
with exposure to herbicides, which included "acute and 
subacute peripheral neuropathy."  The RO stated that if his 
current disability was not on the list of diseases that VA 
needed evidence which established a relationship between his 
current disability and exposure to herbicides.  It also 
stated that if his current disability was on the list, that 
service connection may be warranted if the condition was 
diagnosed within a specified period of time after leaving the 
Republic of Vietnam.  It added that if he was claiming 
peripheral neuropathy that it would need evidence that showed 
treatment or a diagnosis within one year after leaving the 
Republic of Vietnam.

In the October 2002 rating decision, the RO acknowledged that 
the veteran had a diagnosis of peripheral neuropathy, but 
noted that the diagnosis had been attributed to the 
nonservice-connected hepatitis C diagnosis.  Additionally, it 
stated that there was no evidence that his chronic peripheral 
neuropathy was related to service, to include being the 
result of exposure to Agent Orange while he was in Vietnam.  
In the July 2003 supplemental statement of the case, the RO 
noted that the evidence of record did not show peripheral 
neuropathy during service and that the veteran's diagnosis of 
"chronic" peripheral neuropathy was not one of the diseases 
associated with exposure to herbicides, as the disease 
associated with such was "acute and subacute peripheral 
neuropathy."  Additionally, the RO stated that a medical 
opinion had established that the peripheral neuropathy was 
related to the non-service-connected hepatitis C.  Therefore, 
the veteran was informed that the evidence necessary to 
substantiate his claim would be evidence of a diagnosis of 
"acute and subacute peripheral neuropathy" or competent 
evidence of a nexus between the post service diagnosis of 
peripheral neuropathy and service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the March 2001 letter, the RO stated that it 
must make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records or records from other federal agencies.  
It told the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that all requested records were received by VA.  
The RO stated that if the veteran wanted VA to obtain federal 
records, such as VA medical records and military hospital 
records, to provide the name of the facility, as well as the 
dates of treatment, and that VA would obtain the records.  As 
to private medical records, the RO stated that he needed to 
complete the enclosed VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, for each private care 
provider and that VA would obtain those records on his 
behalf.  The RO noted that the veteran could submit those 
records himself.  Finally, the RO stated, "If you want us to 
help get any additional information or evidence that you 
think will support your claim, please tell us about it."  
(Emphasis in original.)

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he filed an original claim for 
compensation in 1996.  The RO also obtained VA treatment 
records from the facility in Denver, Colorado.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claim.  Finally, in 
accordance with the duty to assist, the RO obtained a medical 
opinion in connection with the veteran's claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the letter was issued in March 
2001, and the rating decision was issued in October 2002.

In the Pelegrini decision, the Court also held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the March 2001 letter that was 
provided to the veteran does not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the March 
2001 letter, the RO stated that if there was "any additional 
information or evidence" that the veteran thought would 
support his claim that he should inform VA of such evidence.  
(Emphasis in original.)  Further, in the October 2002 
statement of the case, the RO provided him with the fourth 
element by including the provisions of 38 C.F.R. 
§ 3.159(b)(1).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

II.  Decision

The veteran's service included service in the Republic of 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2003); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2003).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

The regulation clarifies what the definition of acute and 
subacute peripheral neuropathy is, which is as follows: 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for peripheral neuropathy.  The 
Board notes that the service medical records are silent for 
any findings of peripheral neuropathy or any type of 
numbness.  A January 1970 report of medical examination shows 
that neurological evaluation was normal.  In a report of 
medical history completed by the veteran at that time, he 
denied any history of lameness, neuritis, or paralysis.  
There is nothing within two years following the veteran's 
discharge from service to show that the veteran developed 
peripheral neuropathy.  

As stated above, for peripheral neuropathy to be associated 
with Agent Orange, it must have been manifested within weeks 
or months after exposure.  The record does not show the 
veteran's specific dates that he served in Vietnam; however, 
even conceding that he left Vietnam in January 1970, at the 
latest, the first objective evidence of findings or a 
diagnosis of peripheral neuropathy is 30 years later.  Thus, 
although peripheral neuropathy is one of the enumerated 
diseases listed in 38 C.F.R. § 3.309(e), the manifestations 
of the veteran's diagnosis of peripheral neuropathy are not 
those which are contemplated by the regulation.  No medical 
professional has attributed the diagnosis of peripheral 
neuropathy to the veteran's Agent Orange exposure in Vietnam, 
and in fact, there is evidence against such a nexus, which 
will be discussed below.  

The evidence of record shows that in 1996, the veteran was 
diagnosed with hepatitis C.  The Board notes that service 
connection for such disease was denied in a March 1997 rating 
decision, and the veteran did not appeal that decision.  He 
is not currently asserting that hepatitis C should be service 
connected.

A May 2000 VA outpatient treatment report shows that the 
veteran was diagnosed with peripheral neuropathy.  In July 
2000, the veteran was again diagnosed with peripheral 
neuropathy, which the examiner stated was "thought to be 
secondary to" hepatitis C cryoglobulinemia.  This same 
examiner reiterated this finding in October 2000 and January 
2001 treatment reports.  A September 2002 medical opinion 
from a VA physician who reviewed the veteran's claims file 
shows that he found no neuropathy complaints at the time the 
veteran was discharged from service in 1970.  He noted the 
veteran had been diagnosed with hepatitis C and that 
subsequent to this diagnosis, he had developed painful 
peripheral neuropathy.  He stated that the "most likely 
etiology of the peripheral neuropathy is cryoglobulin 
deposition directly related to the veteran's hepatitis C 
disease."  He added that there was no current evidence that 
the veteran's chronic peripheral neuropathy was related to 
toxic herbicide exposure while he was in Vietnam.

The above-described evidence is additional evidence against 
the veteran's claim.  There is no competent evidence to 
refute the determinations made by two medical professionals 
that the veteran's peripheral neuropathy is most likely 
related to his diagnosis of hepatitis C, which, as stated 
above, is not a disability for which the veteran is service 
connected.  Further, in the September 2002 medical opinion, 
the VA physician added that there was no evidence that 
peripheral neuropathy was related to the veteran's service.  

The veteran has argued that the VA physician's finding that 
peripheral neuropathy is "most likely" related to hepatitis 
(as opposed to his exposure to Agent Orange) needs further 
investigation, as this opinion was not based upon all the 
facts.  The finding that the veteran's peripheral neuropathy 
is related to hepatitis C has been substantiated by two, 
different VA physicians.  As stated above, there is no 
competent evidence to refute these determinations.  The 
September 2002 medical opinion is particularly probative 
because the examiner had an opportunity to review the claims 
file and make an informed determination.  

The Board finds that a thorough review of the evidence of 
record provides no basis to grant service connection for 
peripheral neuropathy.  Again, the veteran has not brought 
forth evidence of manifestations of peripheral neuropathy 
within weeks or months of Agent Orange exposure, nor evidence 
of a nexus between the current diagnosis of peripheral 
neuropathy and service, to include his service in Vietnam.  

Although the veteran has asserted he believes his current 
diagnosis of peripheral neuropathy is related to Agent Orange 
exposure, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for peripheral neuropathy, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



